EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Albert Ferro on August 12, 2021. The application has been amended as follows.

Claims 9-14 and 16 have been canceled. 

Lines 9-10 of claim 1 have been amended as follows: 
a distal shaft coupled to the proximal shaft, the distal shaft defining a guidewire lumen configured to receive a guidewire therein, wherein at least a portion of the distal shaft is not collapsible; and

Lines 9-11 of claim 15 have been amended as follows:
removing the stiffening shaft from the expansion lumen such that at least the proximal portion of the proximal shaft collapses from a radially expanded configuration to a radially collapsed configuration, wherein at least a portion of the distal shaft does not collapse;


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
Applicant's arguments with respect to prior art rejections over US 2010/0234698 A1 (Manstrom) in view of US 2016/0199003 A1 (McCaffrey), US 5,701,905 A (Esch) and US 20140121629 A1 (Macaulay) have been fully considered and are persuasive. This rejection(s) have been withdrawn. 
US 5,318,588 A to Horzewski (cited by Applicant) teaches/suggests a catheter comprising, inter alia, a catheter comprising a proximal shaft and a distal shaft, wherein each of the proximal shaft and the distal shaft includes a radially expanded configuration and a radially collapsed configuration, such that each shaft has a first outer diameter in the radially expanded configuration and a second outer diameter in the radially collapsed configuration, wherein the first outer diameter is larger than the second outer diameter (slit 13 defining expandable length/portion extends the length of shaft sections 5 and 6). Horzewski does not disclose at least a portion of the distal shaft is not collapsible, but rather, as noted above, discloses the catheter is expandable along the length of distal section (5). US 2006/0235458 A1 to Belson (previously cited) discloses an instrument for investigation, screening, diagnosis, analysis (Abstract), such as a catheter (¶ [0062]) comprising a proximal shaft adjacent a hub (e.g., Fig. 2C, portion of elongate body 102 near hub or handle 120) and a distal shaft (Fig. 2C, remaining portion of elongate body), wherein the proximal and distal shafts include a radially expanded configuration and a radially collapsed configuration, wherein the proximal and distal shafts have a first outer diameter in the radially expanded configuration and a second outer diameter in the radially collapsed configuration, wherein the first outer diameter is larger than the second outer diameter (Fig. 2C, 5-9, etc.). Similar to Horzewski, Belson discloses the catheter is expandable/collapsible along its entire length (i.e., all of the proximal and distal 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791